t c memo united_states tax_court miguel martin and claudia p palos petitioners v commissioner of internal revenue respondent docket no filed date miguel martin and claudia p palos pro sese linette b angelastro for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in petitioners’ income_tax after concessions by petitioners the issue remaining for our consideration is whether petitioners are entitled to a casualty_loss for earthquake damage caused to a residence owned by them - - findings_of_fact petitioners resided at monrovia california at the time their petition was filed petitioners from through early owned real_property located pincite military avenue los angeles california military_property the military_property was first listed for sale on date petitioners had been using the military_property as their personal_residence up to the time they began their attempt to sell the property petitioners began moving their furniture out of the military_property shortly after the date listing for sale petitioners moved in with mr palos’ mother at some time prior to the date earthquake and subsequent to the earthquake moved into a newly purchased residence other than the military_property during petitioners commenced making improvements and repairs to the military_property in order to enhance its appearance and value for purposes of sale the northridge rarthquake occurred on date and caused damage to petitioners’ military_property after the earthquake petitioners continued to make improvements to the military_property and also began to repair the damage caused by the earthquake the improvements as opposed to repairs from earthquake damage appear to represent the significantly greater portion of more than dollar_figure in expenditures involving the military_property about days after the northridge earthquake petitioners rented the military_property petitioners filed a claim with their property insurance carrier with respect to the earthquake the insurance adjuster estimated that the repair necessary to address the earthquake damage was dollar_figure an amount that was less than petitioners’ dollar_figure policy deductible for earthquake damage petitioners consulted with a real_estate company seeking an opinion as to the decrease in fair_market_value if any due to the earthquake the real_estate company opined that the military_property lost approximately dollar_figure in value due to the earthguake the reduction in value was attributable to the actual damage and also to the safety issues that may be perceived by potential buyers of damaged older homes in areas prone to earthquake damage on their joint income_tax return petitioners on advice of their return preparer claimed a dollar_figure business casualty_loss on the premise that the military_property was held for business or other income-producing purposes ie for rental or sale at the time of the earthquake respondent determined that petitioners were not entitled to a casualty_loss q4e- opinion sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise although an individual taxpayer’s business and personal casualty losses are deductible under sec_165 there is a distinction between them casualty losses_incurred in a business or other profit-seeking activity can be fully deductible whereas personal casualty losses are subjected to a dollar_figure exclusion and must exceed percent of a taxpayer’s adjusted_gross_income see sec_165 and that distinction is critical to petitioners because the limitations on personal losses may reduce or eliminate petitioners’ ability to deduct a casualty_loss deduction there is no dispute about the occurrence of the earthquake and respondent seems to agree that petitioners had some loss however respondent contends that the loss was personal and was of an amount that would not have exceeded the threshold limitations first we consider the amount of petitioners’ loss a casualty_loss is the difference between the fair_market_value of the property immediately before and immediately after the casualty see sec_1_165-7 income_tax regs unless otherwise indicated section references are to the internal_revenue_code in effect for the tax_year under consideration and rule references are to this court’s rules_of_practice and procedure - - deductions under the above-cited regulation are however limited to the actual loss resulting from damage to the property id an alternative approach to valuing a loss from damage to property is for a taxpayer to present evidence of repairs to the subject property see sec_1_165-7 income_tax regs in that regard a taxpayer must show that the repairs were made to restore the property to its precasualty condition and not to improve the property see id in this case petitioners provided evidence in an attempt to show the effect of earthquake damage on the fair_market_value of their property the real_estate agent’s opinion that the value decreased by about dollar_figure is in line with the dollar_figure claim petitioners made on their income_tax return the opinion however was based on actual damage and also on the safety issues that may be perceived by potential buyers of damaged older homes in areas prone to earthquake damage under the above-quoted regulation however petitioners’ claim would be limited to the amount of actual damage see id see also 477_f2d_452 9th cir affg tcmemo_1970_352 407_f2d_838 9th cir affg 48_tc_245 chamales v commissioner tcmemo_2000_33 petitioners also attempted to show that the damage exceeded dollar_figure by showing the extensive expense incurred in connection -- - with their military_property during the period preceding and following the earthquake petitioners’ evidence of actual repairs however falls short of showing losses from earthquake damage in excess of dollar_figure the amount determined by petitioners’ insurance_company it is difficult to delineate between amounts that were being used to renovate and improve and those that were directly attributable to the earthquake in addition the insurance company’s estimate that actual repairs attributable to earthquake damage were dollar_figure militates against petitioners’ claims we hold that petitioners have not shown that more than dollar_figure damage occurred from the earthquake finally we must decide whether petitioners’ property had been converted from a personal_residence to business or income- producing property prior to the time that earthquake damage was incurred respondent contends that the record contradicts petitioners’ claim that the property had been converted to business rental or income-producing property we agree the parties have addressed this aspect of the case in two parts they disagree as to whether petitioners no longer resided in the property and whether the property had been converted to business or income-producing property as of the occurrence of the date earthquake the record reflects that petitioners started to move furnishings out of the military_property beginning in october and that substantial improvements and repairs were begun and remained ongoing after that time and through the time of the earthquake petitioners’ evidence was sufficient to establish that the military_property was no longer used as their personal_residence as of date respondent also relies on a statement that respondent’s agent testified was made during the examination the testimony of respondent’s agent is as follows i’m not sure if it was the first interview or the second one i did see petitioner two times once in his home and once in the office after hours but i know we discussed the earthquake because i mentioned--i believe i mentioned to him what happened to us in my home and i know he said his furniture was in the house and that he wasn’t out of the house yet petitioners and mr palos’ mother however testified under oath that they were no longer using the military_property as a residence by the time of the earthquake in addition with extensive repairs underway at the military_property beginning around date it is unlikely that petitioners remained in the house when other and better choices were available to them accordingly we find that petitioners were not using the subject property as their personal_residence at the time of the earthquake respondent also questions whether the military_property was held_for_sale or rent in such a manner as to be considered business or income-producing property within the meaning of - - sec_165 property that is used as a taxpayer’s residence may be converted to rental or other income-producing property within the meaning of sec_165 see eg sec_1_165-9 income_tax regs concerning the sale of residential property on that point petitioners’ evidence did not show that the property had definitively been converted to rental or other income-producing property at the time of the earthquake generally taxpayers must do more than merely list their residential realty to convert its use from personal to one which would permit a loss under sec_165 that is not subject_to the limitation of sec_165 and see eg 54_tc_1298 rogers v commissioner tcmemo_1965_8 although petitioners had listed the property for sale and were continuing to make repairs to enhance the property some of their furniture remained and the property was listed for sale rather than for rent petitioners were able to lease the property just days after the earthquake occurred but these events are not sufficient to place them over the threshold necessary to convert their personal_residence into property for which sec_165 or c losses would be available accordingly the dollar_figure casualty_loss is subject_to the limitations of sec_165 and decision will be entered under rule
